Citation Nr: 0707031	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-18 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to Department of Veteran 
Affairs (VA) benefits cased on claimed service.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The appellant's spouse has no active service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In her substantive appeal, the appellant requested a hearing; 
she was scheduled for a hearing in April 2006, but failed to 
appear.  Therefore, the request for a hearing will be 
considered withdrawn and the Board will proceed with review 
on the present record.  See 38 C.F.R. § 20.702 (2006).  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present claim, the appellant's claim was previously 
denied in a January 2004 Board decision.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances. 
 However, based on review of the claims file, it appears that 
the appellant was never sent a letter advising her of the 
provisions of the VCAA.   The August 2004 letter from the AOJ 
would appear to a decisional letter rather than a VCAA 
compliant letter.

Additionally, during the course of this appeal, the United 
States Court of Appeals for Veterans Claims decided Kent v. 
Nicholson, Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
holding that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish the claim that were found insufficient in the 
previous denial.  Therefore, appropriate action to ensure 
that the appellant is furnished sufficient VCAA notice with 
regard to her claim is warranted.  See also, Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. 
Principi, 18 Vet App. 112 (2004).    

As the veteran has not received notice under the VCAA or 
Kent, supra, the case is REMANDED for the following action:
 
The RO should furnish the appellant with 
an appropriate VCAA letter in connection 
to her claim of whether new and material 
evidence has been presented to reopen a 
claim of entitlement to VA benefits based 
on claimed service.

The VCAA notice should also provide the 
appellant with what constitutes new and 
material evidence to reopen a claim and 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service for VA 
purposes that were found insufficient in 
the previous denial as required in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).
 
Further, the VCAA notice should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

